NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN KAMINSKI,                                  No.    20-16775

                Plaintiff-Appellant,            D.C. No. 1:18-cv-01379-JLT

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                 Jennifer L. Thurston, Magistrate Judge, Presiding

                            Submitted August 13, 2021**
                             San Francisco, California

Before: McKEOWN, FORREST, and BUMATAY, Circuit Judges.

      Claimant John Kaminski appeals from the district court’s order affirming the

Commissioner’s denial of his application for disability insurance benefits under Title

II of the Social Security Act, 42 U.S.C. § 423. We have jurisdiction under 42 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 405(g) and 28 U.S.C. § 1291. We review the district court’s order de novo and

reverse only if the Administrative Law Judge’s (ALJ) decision was not supported by

substantial evidence or was based on legal error. Larson v. Saul, 967 F.3d 914, 922

(9th Cir. 2020). We affirm.

      1.     The ALJ rejected consultative examining psychiatrist Charles

DeBattista, M.D.’s opinion that Kaminski had marked and moderate-to-marked

limitations in the relevant areas because these conclusions conflicted with other

medical evidence and with the documented effectiveness of Kaminski’s mental

health treatment. On the record presented in this case, any argument that the ALJ

erred by giving Dr. DeBattista’s opinion only some weight fails. See 20 C.F.R.

§ 404.1527(c)(3), (4); Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).

      2.     Contrary to Kaminski’s assertions, the ALJ did not err by not

addressing treating psychiatrists Cynthia Hunt, M.D. and Charles Edwards, M.D.’s

treatment notes and social worker Susan Valencia’s documentation of his severe

mental impairments when determining that Kaminski was not disabled. Because the

treating psychiatrists’ treatment notes offered no opinion about the severity of

Kaminski’s mental impairments or any functional limitations that those impairments

caused, they are not medical opinions that the ALJ must address in its disability

determination. See 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1); Turner v. Comm’r

of Soc. Sec., 613 F.3d 1217, 1223–24 (9th Cir. 2010). Similarly, Ms. Valencia’s


                                         2
documentation of Kaminski’s auditory hallucinations, schizophrenia, and anxiety,

without any assessment of their severity or functional limitations, is insufficient

proof of disability. See Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (noting

“[t]he mere existence of an impairment is insufficient proof of a disability”).

      3.     Kaminski’s argument that substantial evidence does not support the

ALJ’s residual functional capacity (RFC) finding fails because Kaminski does not

specify what mental limitations, besides those for which the ALJ had already

accounted in the RFC, follow from the impairments that he claims the ALJ failed to

include in the RFC determination. See Valentine v. Comm’r of Soc. Sec. Admin., 574

F.3d 685, 692 n.2. (9th Cir. 2009).

      AFFIRMED.




                                          3